In a proceeding instituted under section 16 of the Membership Corporations Law to make visitation and inquiry into the affairs of a membership corporation, the order appointing a referee to conduct the investigation is not appealable to the Appellate Division. It is manifestly the intention of the section that the right to appeal should be limited to the final order made in the proceeding.
The order of reference should contain only the statutory provisions defining the scope and method of the referee's investigation and not anything in the way of an adjudication upon the merits. The inclusion of such matters in the order will not render it appealable, but as they are improper and without authority they may be treated as surplusage.
The questions certified to this court by the Appellate Division should be answered in the negative and the order appealed from affirmed, without costs.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CUDDEBACK, HOGAN, SEABURY and POUND, JJ., concur.
Order affirmed. *Page 639